 

Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of January 1, 2015
by and between ECO Management, LLC, a California limited liability company (the
“Company”), a wholly-owned subsidiary of ECO Integrated Technologies, Inc., a
Delaware corporation and Kristin M. Johnston (the “Employee”).

 

IT IS HEREBY AGREED AS FOLLOWS:

 

1. Effective Date. The effective date of this Agreement (the “Effective Date”)
shall be the date first written above.

 

2. Employment Period. (a) General. The Company hereby agrees to employ the
Employee, and the Employee hereby agrees to serve the Company, subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on December 31, 2017 (the “Employment Period”), unless
prior to such date the employment of the Employee is terminated pursuant to this
Agreement. At least sixty (60) days before the end of the Employment Period, the
parties will discuss the potential for extension of this Agreement. If the
Employee remains employed with the Company after the end of the Employment
Period without an extension of the Agreement, he will be an employee “at-will.”

 

(b) “At-Will” Employment.   Following the Employment Period, as an “at-will”
employee, Employee is free to terminate his employment with the Company at any
time, for any reason, and the Company has the similar right to terminate
Employee’s employment at any time, for any reason.  Although the Company may
choose to terminate Employee’s employment for Cause, Employee’s employment
following the Employment Period is at-will and Cause is not required.
Notwithstanding the foregoing, this Agreement shall expire on the date the
Employee dies, and may be terminated by the Company or by Employee during the
Employment Period, by delivery of written notice, for Cause or for Good Reason
(as hereinafter defined), or because of Disability (as hereinafter defined).

 

3. Terms of Employment. (a) Position and Duties.

 

(i) Initially, Employee shall serve in the position and with the title as listed
on Exhibit A which shall be the Employee’s applicable title for both ECO
Management, LLC and for ECO Integrated Technologies, Inc., attached hereto, and
with such authority, duties and responsibilities as are customarily assigned to
such positions. Employee shall report on a day to day basis to the Company,
unless directed otherwise by the Company. The Company may change Employee’s
title, duties and responsibilities from time to time in its sole and absolute
discretion. The Employee’s services shall be performed in Irvine, California, or
at such other acceptable location such that employee shall be able to perform
the Employee’s duties and responsibilities.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Employee is entitled, the Employee agrees to devote
his/her full business attention and time to the business and affairs of the
Company and, to the extent necessary, to discharge the responsibilities assigned
to the Employee hereunder and to use the Employee’s reasonable and best efforts
to perform faithfully and efficiently such responsibilities.

 

(iii) During the Employment Period, the Company shall have the right to obtain
“key man” or other types of insurance for the benefit of the Company or other
third party, and Employee agrees to cooperate with Company in that regard.

 

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Company shall pay Employee an
annual base salary (“Annual Base Salary”) as set forth on Exhibit B attached
hereto and payable in accordance with the Company’s normal payroll policies. The
Employee’s Annual Base Salary shall be reviewed annually by the Company pursuant
to its normal performance review policies for Employees. Any increase in Annual
Base Salary shall not serve to limit or reduce any other obligation to the
Employee under this Agreement. Annual Base Salary shall not be reduced after any
such increase and the term Annual Base Salary as utilized in this Agreement
shall thereafter refer to Annual Base Salary as so increased.

 

Page 1 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

(ii) Incentive Compensation. With respect to each fiscal year ending during the
Employment Period, the Company may elect to provide incentive compensation
(“Incentive Compensation”) of which Employee may be eligible to receive as
determined and as paid at the sole discretion of the Company pursuant to a plan
to be prepared by the Company (“Incentive Plan”). The Incentive Compensation
currently available to Employee, if any, is set forth on Exhibit B. The Company
shall endeavor to establish the initial Incentive Plan at the earliest
practicable time, however, it is unlikely that such a plan shall be adopted
prior to mid-2016. The Incentive Plan shall provide that, assuming satisfaction
of the performance criteria to be set forth in the Incentive Plan, the Employee
may be eligible to earn and receive an annual incentive payment with respect to
each of the Company’s fiscal years during and after the Employment Period as
long as employed with the Company. The actual Incentive Compensation shall be
paid pursuant to the terms of the Incentive Plan, if any.

 

(iii) Performance Bonus. Employee may be eligible to participate in a quarterly
Performance Bonus plan (“Performance Bonus”), if any, under which Employee may
receive, in addition to his Annual Base Salary, a bonus per calendar quarter.
Employee must be employed by the Company through the last day of the quarter in
order to receive any Performance Bonus attributable to such quarter with the
following exceptions: the bonus for such quarter shall be prorated only if the
first or last calendar quarter of the Employment Period is less than a full
quarter because: (i) the Agreement expired at the end of the Employment Period
or Employee died; (ii) Employee’s employment is terminated without Cause or due
to death or a disability; or (iii) Employee resigns for Good Reason.

 

Any Performance Bonus, if applicable, shall be paid to Employee in a lump sum as
soon as administratively practicable following the end of the quarter to which
it relates, but no later than thirty (30) calendar days after the end of the
quarter and will be subject to applicable withholding and payroll taxes.

 

The Company shall notify Employee of any changes to the Performance Bonus in
writing, which changes will not take effect until the quarter following the
notice of change.

 

(iv) No Other Compensation. Employee shall not be entitled to any compensation,
for the services or otherwise, beyond the compensation described in Section
3(b)(i). The Company is under no obligation to make any loan or to pay any
Incentive Compensation, Performance Bonus or similar amount to Employee and, if
the Company should elect to make any such loan, incentive or bonus payments, the
Company shall not thereby become obligated to make any additional loans,
incentive or bonus payments of the same or similar nature. Without limitation to
the foregoing, Employee acknowledges that the Employee compensation and any
Incentive Compensation and/or Performance Bonus which may be available to the
Employee in connection with Employee’s employment by the Company, does not
entitle Employee to a “carried interest” in any project or an ownership interest
in any entity.

 

(v) Other Employee Benefit Plans. During the Employment Period, the Employee
and/or the Employee’s family, as the case may be, shall be eligible for
participation in all benefit plans and programs currently and hereafter
maintained by the Company as set forth in the Company’s Employee Handbook (the
“Handbook”). The Employee shall be eligible for participation in fringe benefits
and perquisite plans, practices, policies and programs (including, without
limitation, expense reimbursement plans, practices, policies and programs) on a
basis that is commensurate with his/her position and no less favorable than
those generally applicable or made available to most other Employees of the
Company. Modification of this paragraph, if any, will be included on Exhibit B,
attached hereto. Should Employee decline any benefit plans and programs offered
by the Company, the Company has no obligation to pay Employee any amount as
additional compensation. In each case, Employee’s participation in any such plan
or program shall be subject to the eligibility requirements set forth in the
Handbook. Notwithstanding anything in this Agreement to the contrary, the
Company shall have the right to cancel or change the benefit plans and programs
at any time and without prior notice and shall have no liability to Employee in
consequence of any such cancellation or change.

 

Page 2 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

(vi) Group Medical Plan. During the Term of this Agreement, Employer shall
either cause Employee to be included in any Company group medical plan or shall
reimburse Employee for the reasonable cost of Employee’s own medical insurance,
if applicable, as of the Effective Date of this Agreement. If it is not
practical for the Employee to participate in the Company’s group medical plan,
for example due to the Employee’s geographical location not being covered by the
Company’s group medical plan, the Employee shall be reimbursed for his/her cost
of insurance, so long as the cost is reasonable and not materially different.
Special consideration is applicable for each Employee who is currently covered
by Medicare and cannot participate in the Company’s group medical plan. Such a
Medicare-covered Employee shall be reimbursed for the monthly cost of any
Medicare Advantage or Medicare Supplement Plan and Medicare approved individual
drug plan in which such Employee is enrolled.

 

(vii) Expenses. During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable, ordinary, necessary and
authorized business expenses incurred by the Employee as a result of Employee’s
services hereunder and in accordance with the Company’s policies as established
from time to time. Reimbursement of an eligible expense shall be made in
accordance with the Company’s policies and practices and as otherwise provided
herein, provided that, in no event shall reimbursement be made after the last
day of the year following the year in which the expense was incurred. The right
to reimbursement is not subject to liquidation or exchange for another benefit.
Company, and at the Company’s sole discretion may provide the Employee with a
credit card to facilitate the payment of such expenses. Should the Employee be
issued a Company credit card, only business expenses that otherwise would have
been reimbursable in the absence of such a credit card shall be charged to the
Company credit card so as to maintain both easily audited Company expenses for
financial reporting purposes and Company expenses that would be sustainable upon
audit by the Internal Revenue Service upon examination of the Company’s Federal
Income Tax returns.

 

(viii) Vacation. During the Employment Period, the Employee shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company as established in the Handbook and as set forth on Exhibit B
attached hereto, but in no event less than two (2) weeks of vacation each year
during the Employment Period, as further described in Exhibit B. The Employee
must actually take time off from work to be paid for the vacation time granted
pursuant to Exhibit B.

 

4. Termination of Employment. (a) General. Employee understands and acknowledges
that after the Employment Period, employment with the Company is for an
unspecified duration and constitutes “at will” employment. Any representation to
the contrary is unauthorized and not valid unless obtained in writing and signed
by the Company. Employee acknowledges that this employment relationship may be
terminated at any time following the Employment Period, with or without Cause or
Good Reason at the option of either the Employee or the Company, with or without
notice.

 

(b) Possession. Employee agrees that upon termination of employment or upon
Company’s earlier verbal or written request, Employee shall promptly deliver to
the Company all property owned by Company then in Employee’s possession or under
Employee’s control, and any other property of the Company, business related
documents, files, office equipment, cell phones, computers, office supplies, and
any other material or work product in Employee’s possession or control and shall
return to Company, as applicable, any access cards, keys, passwords, codes or
other means of entry and authorization held by Employee for access to the
Company’s facilities or computer software.

 

(c) Cause. Notwithstanding anything herein to the contrary, the Company may
terminate the Employee’s employment at any time for Cause. Any such termination
shall be effective upon Employee’s receipt of written notice thereof from
Company. For purposes of this Agreement, “Cause” shall mean:

 

(i) Employee’s willful and continued failure or refusal to perform substantially
the Employee’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Employee by the Company, which
specifically identifies the manner in which the Company believes that the
Employee has willfully and continuously failed to perform substantially the
Employee’s duties with the Company and which failure cannot be cured or is not
cured within ten (10) calendar days after the written notice from the Company;

 

(ii) The willful engaging by the Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company and/or its
affiliates;

 

Page 3 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

(iii) Any other willful action which is deemed Cause for termination under the
applicable statutes and case law of the state of California, after one single
warning of such willful action, and the single subsequent failure or refusal of
Employee to completely refrain from such conduct after such warning by Company;

 

(iv) Employee’s admission or conviction of, or entering a plea of nolo
contendere as to any felony, or any lesser crime involving fraud, embezzlement,
deceit or theft; or

 

(v) Employee’s material breach of any provision of this Agreement, which breach
cannot be cured or is not cured within thirty (30) calendar days after written
notice from the Company.

 

For purposes of this Section 4(c), no act or failure to act on the part of the
Employee shall be considered “willful” unless it is done, or omitted to be done,
by the Employee in bad faith or without reasonable belief that the Employee’s
act or omission was in the best interests of the Company. Any act, or failure to
act, based upon express authority given to Company with respect to such act or
omission or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Employee in good
faith and in the best interest of the Company. The cessation of employment of
the Employee shall not be deemed to be for Cause unless and until there shall
have been delivered to the Employee a written notice that in the good faith
opinion of the Company, the Employee engaged in the conduct described in
Section 4(c) (i), (ii), (iii), (iv) or (v) above, with such notice specifying
the particulars thereof in detail.

 

(d) Good Reason. The Employee’s employment may be terminated by the Employee for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in the
absence of a written consent of the Employee:

 

(i) any failure by the Company to comply with any of the provisions of Section 3
of this Agreement, other than a failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Employee; or

 

(ii) any purported termination by the Company of the Employee’s employment
otherwise than as expressly permitted by this Agreement.

 

Employee may exercise the right to resign for Good Reason pursuant to this
Section only if the Company fails to cure any such deficiency within thirty (30)
calendar days of receiving a timely written notice from Employee. Employee must
provide said written notice to the Chief Executive Officer within thirty (30)
calendar days after receiving notice of an event triggering the right to resign
for Good Reason. If Employee resigns pursuant to this Section, Employee shall
receive his Annual Base Salary and benefits earned through the Date of
Termination, and pro rata bonuses, if any, for the calendar quarter in which
Employee ceased performing services for the Company.

 

(e) Resignation Without Good Reason. Employee may resign at any time without
Good Reason after providing two (2) weeks written notice to the Company. If
Employee resigns without Good Reason, Employee will receive only payment of his
Annual Base Salary and benefits earned through the date of termination, if
unpaid.

 

(f) Notice of Termination. Any termination by the Company for Cause, or by the
Employee for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 10 of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty (30)
calendar days after the giving of such notice). The failure by the Employee or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Employee or the Company, respectively, hereunder or preclude the Employee
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Employee’s or the Company’s rights hereunder.

 

(g) Date of Termination. “Date of Termination” means (i) if the Employee’s
employment is terminated by the Company for Cause, or by the Employee with or
without Good Reason, the date of receipt of the Notice of Termination or any
later date specified therein within thirty (30) calendar days of such notice, as
the case may be, (ii) if the Employee’s employment is terminated by the Company
other than for Cause or Disability, the Date of

 

Page 4 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

Termination shall be the date on which the Company notifies the Employee of such
termination, and (iii) if the Employee’s employment is terminated by reason of
Death or Disability, the Date of Termination shall be the date of Death of the
Employee or the Disability Effective Date, as the case may be.

 

(h) Resignation. Upon termination of the Employee’s employment for any reason,
the Employee agrees to resign, as of the Date of Termination, to the extent
applicable, from all positions that the Employee holds with the Company and its
affiliated companies.

 

5. Obligations of the Company upon Termination.

 

(a) Good Reason; Disability; Other than for Cause. If, during the Employment
Period, (i) the Company shall terminate the Employee’s employment other than for
Cause or Disability, (ii) the Employee shall terminate employment for Good
Reason, or (iii) employment shall be terminated by either party due to
Disability:

 

(i) Subject to the execution by the Employee and the Company of a release of
claims in favor of the Company, the Company shall pay to the Employee the
aggregate of the following amounts: the sum of (1) the Employee’s accrued but
unpaid Annual Base Salary and any accrued vacation pay through the Date of
Termination, (2) the Employee’s business expenses that have not been reimbursed
by the Company as of the Date of Termination that were authorized, approved and
incurred by the Employee prior to the Date of Termination in accordance with the
applicable Company policy, (3) the Employee’s Incentive Compensation, if any,
earned for the fiscal year immediately preceding the fiscal year in which the
Date of Termination occurs if such bonus has not been paid as of the Date of
Termination, and (4) the Employee’s Performance Bonus, if any, already fully
earned by Employee under the terms and conditions of the then applicable bonus
program as of the date of Employee’s Date of Termination if such bonus has not
been paid (the sum of the amounts described in clauses (1) through (4), shall be
hereinafter referred to as the “Accrued Obligations”). The Accrued Obligations
shall be paid in a lump sum seventy-two hours after the Date of Termination of
Employee’s employment.

 

(ii) In the event that this Agreement is terminated by Company or by the
Employee for Disability during the Employment Period, then Company shall pay, in
addition to the amounts set forth in Section 5(a)(i) above, a severance to the
Employee as detailed on Exhibit B attached hereto. All other compensation shall
cease as of such termination. Notwithstanding the foregoing, the severance
payment will only be paid provided that the following conditions are met: (i)
Employee complies with all surviving provisions of this Agreement; and (ii)
Employee executes (and does not revoke) a full general release, releasing all
claims, known or unknown, that Employee may have against Company arising out of
or in any way related to Employee’s employment or termination of employment with
Company.

 

(iii) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Employee any other amounts or benefits required to be paid
or provided or which the Employee is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”), in
accordance with the terms of such plan, program, policy or practice or contract
or agreement. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company or with ECO Integrated Technologies, Inc.

 

(b) Cause; Other than for Good Reason. If the Employee’s employment shall be
terminated by the Company for Cause or the Employee terminates his employment
without Good Reason during the Employment Period, the Company shall have no
further obligations to the Employee other than the obligation to pay and provide
to the Employee the Accrued Obligations through the Date of Termination to the
extent theretofore unpaid.

 

6. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Employee or others. In no
event shall the Employee be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Employee under any of
the provisions of this Agreement, and such amounts shall not be reduced whether
or not the Employee obtains other employment.

 

Page 5 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

7. Covenants. (a) Introduction. The parties acknowledge that the provisions and
covenants contained in this Section 7 are ancillary and material to this
Agreement and that the limitations contained herein are reasonable in geographic
and temporal scope and do not impose a greater restriction or restraint than is
necessary to protect the goodwill and other legitimate business interests of the
Company. The parties also acknowledge and agree that the provisions of this
Section 7 do not adversely affect the Employee’s ability to earn a living in any
capacity that does not violate the covenants contained herein. The parties also
acknowledge that before Employee shall be determined to have breached any
provision or covenant contained in this Section 7, Employee shall have been
given notice of any such alleged breach and been given thirty (30) calendar days
after receipt of such notice of such breach to cure or remedy any such breach
that is reasonably susceptible of cure or remedy.

 

(b) Confidential Information. The Employee shall hold in a fiduciary capacity
for the benefit of the ECO Integrated Technologies, Inc. and all of its
subsidiaries, partnerships, joint ventures, limited liability companies, and
other affiliates (collectively, the “ECO Group”), all secret or confidential
information, knowledge or data relating to the ECO Group and its businesses
(including, without limitation, any proprietary and not publicly available
information concerning any processes, methods, trade secrets, intellectual
property, research, secret data, costs, names of users or purchasers of their
respective products or services, business methods, operating or manufacturing
procedures, programs or methods of promotion and sale, prices, policies and
procedures, business assets, future plans and other proprietary and confidential
material) that the Employee has obtained or obtains during the Employee’s
employment by the ECO Group and that is not public knowledge (other than as a
result of the Employee’s violation of this Section 7(b)) (“Confidential
Information”). The Employee shall not directly or indirectly communicate,
divulge or disseminate Confidential Information at any time during or after the
Employee’s employment and/or service as a consultant with the ECO Group, except
with prior written consent of a corporate officer of Company, or as otherwise
required by law or legal process. Employee acknowledges and agrees that a
material inducement to the Company’s decision to extend Employee employment on
the terms set forth herein is the expertise of Employee, and that during
Employment Period, Employee will be required to utilize that expertise to
further the business goals and objectives of the Company. Employee agrees that
the Company owns all of the respective Confidential Information whether or not
developed by Employee and even if made on Employee’s own time and without the
use of any of the Company’s equipment or materials. All Confidential
Information, records, files, memoranda, reports, customer lists, drawings,
plans, documents and the like that the Employee uses, prepares or comes into
contact with during the course of the Employee’s employment shall remain the
sole property of the Company and/or the ECO Group, as applicable, and shall be
turned over to the applicable ECO Group company upon termination of the
Employee’s employment.

 

(c) Non-Recruitment of ECO Group Employees, etc. Employee understands and agrees
that any information regarding Company employees is confidential and constitutes
trade secrets. In recognition of the confidential nature of information
regarding Company employees, Employee agrees that he/she shall not, at any time
during the Restricted Period (as defined in this Section 7(c)), without the
prior written consent of the Company, engage in the following conduct (a
“Solicitation”): (i) directly or indirectly, contact, solicit, or recruit
(whether as an employee, officer, director, agent, consultant, or independent
contractor) any person who was or is at any time during the previous twelve
months an employee, consultant, representative, officer or director of the ECO
Group for the purpose of offering them employment by any other entity, business
or individual; or (ii) take any action to encourage or induce any employee,
consultant, representative, officer or director of the ECO Group to cease their
relationship with the ECO Group for any reason. A “Solicitation” does not
include any recruitment of employees within or for the ECO Group. The
“Restricted Period” means the period of the Employee’s employment with the ECO
Group and the additional period ending on (i) in the event of a termination of
employment prior to the end of the Employment Period, the second anniversary of
the Date of Termination, or (ii) in the event of a termination of employment on
or after the end of the Employment Period, the second anniversary of the end of
the Employment Period.

 

(d) Non-Solicitation of Business. Employee acknowledges and agrees that
Company’s customers and any information regarding Company’s customers is
confidential and constitutes trade secrets. In recognition of the confidential
and trade secret nature of information regarding Company’s customers, Employee
agrees that during the Restricted Period, the Employee shall not (either
directly or indirectly or as an officer, agent, employee, partner or director of
any other company, partnership or entity) solicit on behalf of any competitor of
the ECO Group the business of (i) any customer of the ECO Group at the time of
the Employee’s employment or Date of Termination,

 

Page 6 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

 

or (ii) any potential customer of the ECO Group which the Employee knew to be an
identified, prospective purchaser of services or products of the ECO Group.

 

(e) Employment by Competitor. During the Restricted Period, the Employee shall
not, without prior written consent as attached hereto as Exhibit C, invest in,
counsel, advise, or be otherwise engaged or employed by, any entity or
enterprise that competes with the ECO Group, by developing, manufacturing or
selling any product or service of a type, respectively, developed, manufactured
or sold by the ECO Group.

 

(f) No Disparagement.

(i) The Employee and the Company shall at all times refrain from taking actions
or making statements, written or oral, that (A) denigrate, disparage or defame
the goodwill or reputation of Employee or the ECO Group, as the case may be, or
any of its officers, investors, partners, agents or former or current employees
and directors, or (B) are intended to, or may be reasonably expected to,
adversely affect the morale of the employees of the ECO Group. The Employee
further agrees not to make any negative statement to third parties relating to
the Employee’s employment or any aspect of the businesses of ECO Group and not
to make any statements to third parties about the circumstances of the
termination of the Employee’s employment, or about the ECO Group or its
directors, officer, investors, partners, agents or former or current employees
and directors, except as may be required by a court or government body.

 

(ii) The Employee further agrees that, following termination of employment for
any reason, the Employee shall assist and cooperate with the Company with regard
to any matter or project in which the Employee was involved during the
Employee’s employment with the Company, including but not limited to any
litigation that may be pending or arise after such termination of employment.
Further, the Employee agrees to notify the Company at the earliest reasonable
opportunity of any contact that is made by any third parties concerning any such
matter or project. The Company shall not unreasonably request such cooperation
of Employee and shall cooperate with the Employee in scheduling any assistance
by the Employee taking into account the Employee’s business and personal affairs
and shall compensate the Employee for any lost wages or expenses associated with
such cooperation and assistance.

 

(g) Inventions. All plans, discoveries and improvements, whether patentable or
unpatentable, made or devised by the Employee, whether alone or jointly with
others, from the date of the Employee’s initial employment by the Company and
continuing until the end of any period during which the Employee is employed by
the ECO Group, relating or pertaining in any way to the Employee’s employment
with or the business of the ECO Group, shall be promptly disclosed in writing to
the Company’s Chief Executive Officer and are hereby transferred to and shall
inure to the benefit of the Company and shall become and remain its sole and
exclusive property. The Employee agrees to execute any assignment to the Company
or its nominee, of the Employee’s entire right, title and interest in and to any
such discoveries and improvements and to execute any other instruments and
documents requisite or desirable in applying for and obtaining patents,
trademarks or copyrights, at the expense of the Company, with respect thereto in
the United States and in all foreign countries, that may be required by the
Company. The Employee further agrees, during and after the Employment Period, to
cooperate to the extent and in the manner required by the Company, in the
prosecution or defense of any patent or copyright claims or any litigation, or
other proceeding involving any trade secrets, processes, discoveries or
improvements covered by this Agreement, but all necessary expenses thereof shall
be paid by the Company.

 

(h) Acknowledgement and Enforcement. The Employee acknowledges and agrees that:
(A) the purpose of the foregoing covenants is to protect the goodwill, trade
secrets, Confidential Information and other protected interests of the Company;
(B) because of the nature of the business in which the ECO Group is engaged and
because of the nature of the Confidential Information to which the Employee has
access, the Company would suffer irreparable harm and it would be impractical
and excessively difficult to determine the actual damages of the ECO Group in
the event the Employee breached any of the covenants of this Section 7; and
(C) remedies at law (such as monetary damages) for any breach of the Employee’s
obligations under this Section 7 would be inadequate, if the Employee commits
any breach of a covenant under this Section 7 or threatens to commit any such
breach at any time, the Company shall have the right (in addition to, and not in
lieu of, any other right or that may be available to it) to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage.

 

Page 7 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

(i) Special Acknowledgment. Each party acknowledges and agrees that: (A) such
party is executing this agreement voluntarily and without any duress or undue
influence by any person; (B) such party has carefully read and fully understands
the terms, consequences and binding effect of this Agreement; (C) such party is
waiving any right to a jury trial; and (D) this Agreement is intended to be
strictly enforceable. Each party further acknowledges and agrees that it has
been provided an opportunity to seek the advice of an attorney of its choice
before singing this Agreement.

 

8. Successors. (a) This Agreement is personal to the Employee and without the
prior written consent of the Company shall not be assignable by the Employee.
This Agreement shall inure to the benefit of and be enforceable by the
Employee’s legal representatives, heirs or successors and the Employee by
written notice to the Company may designate any beneficiary with respect to any
amounts due under this Agreement upon the Employee’s death.

 

(b) This Agreement shall inure to the benefit of and be binding upon the
Company, its personal representatives, its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

9. Dispute Resolution. (a) General. In consideration of Employee’s employment
with the Company and the right granted to Employee in the Agreement, Employee
herby agrees that any and all controversies, claims or disputes with anyone
(including without limitation the Company, and any employee, officer, member,
equity holder, or benefit plan or program of the Company in their capacity as
such or otherwise) arising out of, relating to, or resulting from Employee’s
employment with the Company or the termination of Employee’s employment with the
Company, including any breach of this Agreement, shall be resolved exclusively
through binding arbitration. Disputes which Employee agrees to arbitrate, and
with respect to law or statutory claims arising under state or Federal law,
including claims under Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967,
any state laws of similar effect, and any other statutory claims. An equivalent
agreement to arbitrate shall also apply to any claims that the Company may have
against Employee.

 

(b) Remedy. Arbitration shall provide the sole, exclusive and final remedy for
any controversy, claim or dispute described in this Section 9. The Arbitrator’s
award shall be final and binding on the parties and judicial review shall be
limited, as provided by law. Accordingly, neither Employee not the Company shall
be permitted to pursue court action regarding claims that are subject to
arbitration.

 

(c) Availability of Injunctive Relief. Employee acknowledges that the breach or
threatened breach of any of the covenants contained in Section 7 would give rise
to irreparable injury to the Company, which injury would be inadequately
compensable in money damages. Accordingly, Company may seek and obtain a
restraining order and/or injunction prohibiting the breach or threatened breach
of the nondisclosure covenants of this Agreement, in addition to and not in
limitation of any other legal remedies that may be available. Employee further
acknowledges and agrees that the agreements set out above are necessary for the
protection of the Company’s legitimate business interest and are reasonable in
scope and content. Employee acknowledges and agrees that nothing in this Section
9 shall be construed as precluding the Company from seeking compensation for any
and all damages, including but not limited to, direct, indirect and
consequential damages suffered by the Company as a result of the breach by
Employee of any of the covenants contained in Section 7.

 

(d) Administrative Relief. Employee understands that this Agreement does not
prohibit Employee from pursuing an administrative claim with a local, state or
Federal administrative body such as the Equal Employment Opportunity Commission
or the Workers’ Compensation Board. This Agreement does, however; preclude
Employee from pursuing court action regarding any such claim.

 

Page 8 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

(e) No Personal Liability. No officer, manager, member, attorney or any other
party, including any entity owned in whole or in part by any member or manager
of the Company or it affiliates, shall have any personal liability for the
obligations of the Company being created pursuant to this Agreement.

 

(f) Legal Expense. The prevailing party in any action to enforce this Agreement
shall be entitled to recover from the other party reasonable sums as attorney
fees and expenses in connection with such action, including appeal.

 

10. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of California, venue in Orange County,
California, without reference to principles of conflict of laws. If, under any
such law, any portion of this Agreement is at any time deemed to be in conflict
with any applicable statute, rule, regulation or ordinance, such portion shall
be deemed to be modified or altered to conform thereto. The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect. This Agreement constitutes the entire and only agreement of the parties
with respect to the subject matter hereof and may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. This Agreement shall, to the
extent possible, be read in a manner consistent with any provision of any policy
manuals or handbooks now or hereafter developed by Company which contain terms
of employment not specifically address herein.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other parties or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Employee:   At the most recent address on file at the Company with a
copy to:          

Kristin M. Johnston

_______________

_______________

      If to the Company:   ECO Management, LLC     2600 Michelson Drive, Suite
780     Irvine, California 92612     Attention: Chief Executive Officer

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Except as otherwise specifically provided in
this Agreement, notice to a Party shall be deemed duly given upon the earliest
to occur of the following: (i) personal delivery to such party, to the address
set forth above or to any other address which such party has provided to the
other party; (ii) the close of business on the fifth day after being deposited
in the United States mail, registered or certified, postage prepaid and
addressed to such party at the address set forth above for such party, or at any
other address which such party has provided to the other party; (iii) the close
of business on the first business day after being deposited with a nationally
recognized overnight courier service, with delivery charges prepaid, addressed
as provided in the preceding clause and marked for next business day delivery;
or (iv) actual receipt by such party via any other means (including public or
private mail, electronic mail, facsimile); provided, however, that notice sent
via electronic mail shall be deemed duly given only when actually received and
opened by the party. Any party may change its address for notice purposes by
written notice delivered in accordance with the terms hereof.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with the law.

 

(d) Notwithstanding any other provision of this Agreement, the Company may
withhold from any amounts payable under this Agreement such Federal, state,
local or foreign taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

 

Page 9 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

(e) The Employee’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Employee or the Company may have hereunder, including, without limitation, the
right of the Employee to terminate employment for Good Reason pursuant to
Section 4 of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement, except as
specifically provided in a written consent pursuant to Section 4.

 

(f) Except as otherwise expressly provided herein, from and after the Effective
Time, this Agreement shall supersede any other employment agreement between the
parties and between the Employee with respect to the subject matter hereof. Any
provision of this Agreement that by its terms continues after the expiration of
the Employment Period or the termination of the Employee’s employment shall
survive in accordance with its terms.

 

(g) The Employee hereby warrants that the Employee is free to enter into this
Agreement and to perform the services described herein. The Company hereby
warrants that this Agreement and the compensation and Membership Units and/or
Incentive Compensation, if any, provided hereunder have been duly authorized.

 

(h) This Agreement may be executed in any number of counterparts and, when so
executed, all of such counterparts shall constitute a single instrument binding
upon all parties, notwithstanding the fact that all parties are not a signatory
to the original or to the same counterpart.

 

11. Continuing Guarantee. The Company’s obligation shall be guaranteed by ECO
Integrated Technologies, Inc., the parent entity of ECO Management, LLC, whether
it is a privately held company or a publicly held corporation, and whether it
was the original contracting company that executed the original Agreement, and
shall continue in effect throughout the Term of this Agreement, in any event.
This Continuing Guarantee shall remain in effect to the date of termination of
the Agreement, even if this Agreement has been terminated between and among the
entities that executed the original Agreement.

 

IN WITNESS WHEREOF, the Employee has hereunto set the Employee’s hand and the
Company has caused this Agreement to be executed in its name on its behalf, all
as of the day and year first above written.

 

COMPANY:       ECO MANAGEMENT, LLC   a California limited liability company    
    By: /s/ Jess Rae Booth       Jess Rae Booth       Manager         ECO
INTEGRATED TECHNOLOGIES, INC.   a Delaware corporation         By: /s/ Jess Rae
Booth       Jess Rae Booth       Chief Executive Officer         EMPLOYEE:      
By: /s/ Kristin M. Johnston       Kristin M. Johnston  

 

Page 10 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

Exhibit A

 

Mission Statement and Duties and Responsibilities of Employee

 

VICE PRESIDENT OF SPECIAL PROJECTS

 

MISSION STATEMENT:

 

Handle complex situations and multiple responsibilities simultaneously, mixing
long term projects with the urgency of immediate demands. Demonstrate the
ability to handle highly confidential information, acting as a liaison between
the Chief Executive Officer and other constituencies. Have a diverse knowledge
of various department functions exhibiting the skills to get things done, to
build strong and sustainable relationships and the capability to move and
interact within all levels of the company.

 

REPORTS TO: Chief Executive Officer

 

PRIMARY RESPONSIBILITIES:

 

1.Administration

 

·Direct, organize, and arrange administrative functions for the company. Oversee
multifunctional support responsibilities.

 

·Assist in the creation of short and long-term strategic plans for the
department, identifying resources and opportunities for department growth and
improvement.

 

·Negotiate contracts and manage vendor relationships.

 

·Direct, plan, develop, and establish policies and objectives of functions in
accordance with objectives of company.

 

·Oversee company operations to insure production efficiency, quality, service
and cost-effective management resources.

 

·Improve processes and policies, manage administrative staff and play a role in
long-term organizational planning.

 

·Responsible for maintaining and updating corporate documentation with the
appropriate state and federal agencies and preparation of new company filings.

 

·Responsible for all confidential documentation/records of the company.

 

·Work closely and transparently with all external partners, including
third-party vendors and consultants.

 

2.Human Resources

 

·Develop and implement human resource management policy and programs that
contribute to the acquisition, retention, motivation, and development of company
employees capable of meeting current and future company needs and objectives.

 

·Oversee the hiring of personnel, maintain personnel records, oversee
performance evaluations, and ensure personnel policies are up-to-date. Oversee
position posting, screening and interviewing of candidates, and temporary
staffing requirements. Ensure employment compliance with all governmental
regulations for personnel and records maintenance.

 

Page 11 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

·Develop employee policy handbook, performance appraisal, grievance procedures,
discipline, policy and procedure development and implementation of same.

 

·Responsible for benefits administration and ensuring that employee paperwork is
completed and up to date. Act as a liaison between employees and group medical
insurance company and other employee benefit providers, if any.

 

·Responsible for salary administration, personnel records, documentation, and
payroll.

 

·Responsible for maintaining and updating workers compensation along with
preparing reports for yearly audit, quarterly and annual payroll reports, and
year-end tax reports for employees and consultants.

 

·Responsible for new hire orientation and exit interview programs.

 

3.Finance

 

·Develop and manage the office budget, manage and systemize business policies
and accounting practices.

 

·Responsible for accurately coding and recording all accounts payable,
receivable and payroll, timely payments for all accounts, including payroll,
payroll related matters including consultant payments and expense reports for
employees as well as for consultants, and create reconciliation and budgeting
reports.

 

·Manage and oversee contract management, accounts payable and accounts
receivable.

 

·Open and maintain all company operating, payroll, and savings bank accounts
including deposits, disbursements and balancing. Monitor daily cash balances in
operating and savings bank accounts to cover obligations and maximize interest
earnings.

 

·Process employee year end W2's and 1099 Forms, distribute to employees and
consultants, and file with appropriate federal and state agencies.

 

·Work closely with outside audit and/or accounting firms to prepare periodic
financial statements and tax filings.

 

4.Technology

 

·Oversee the company’s information technology (IT) and phone systems to ensure
that both systems are working properly and are adequate to support the Company’s
current and projected growth. Work with vendors to implement any cost-saving
measures.

 

·Oversee the purchasing and inventory of computers; software; copiers; printers;
and vendor contracts.

 

·Administer email operations including set-up, maintenance and troubleshooting
along with general computer hardware and software troubleshooting.

 

5.Special Projects

 

·Work closely with the Chief Executive Officer to timely complete multiple
assigned projects related to financial management, human resources, development,
technology, facilities, recruitment, assessment, accountability, and strategic
planning.

 

Page 12 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

·Develop and oversee special events and collateral material.

 

·Provide assistance where possible to minimize outside use of general and
securities legal counsel.

 

·Conduct research, including Internet searches and data gathering and prepare
Power Point presentations.

 

·Assist senior management on a variety of projects that have company-wide
impact.

 

·Serve as a resource person to analyze and resolve complex issues.

 

KNOWLEDGE AND SKILLS REQUIRED:

 

·Extensive challenging progressive leadership and support experience in varied
enterprises.

 

·Advanced Microsoft Office skills.

 

·Ability to multitask and meet changing deadlines.

 

·Must be self-directed, responsible and able to complete projects with no
supervision.

 

·Must have a diverse knowledge of various departments’ functions.

 

·Detail oriented, organized and works with a high degree of accuracy and
confidentiality.

 

·Highly developed interpersonal and analytical skills.

 

·Leadership, confidence, self-motivation, cost-conscious, and strong
problem-solving skills.

 

·Demonstrated skills to organize, direct, and lead special projects.

 

·Ability to analyze the needs of the organization on a short-term and long-term
basis.

 

·Strong proven ability to “get things done” across multiple constituencies
within the Company.

 

·Demonstrated ability to communicate persuasively, both orally and in writing.

 

·Work requires willingness to work a flexible schedule and occasional overnight
travel, evening or weekend work.

 

CONDITIONS OF CONTINUED EMPLOYMENT:

 

·Must abide by the Company standard of conduct.

 

·Understand and remain accountable for the efficient use of time, materials, and
human resources.

 

·Maintain confidentiality in all interactions.

 

·Maintain a professional appearance and provide a positive image to the public.

 

·Identify appropriate avenues for professional growth.

 

Page 13 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

Exhibit B

 

Employee Compensation and Information

 

Effective Date: January 1, 2015

 

Employment Period: January 1, 2015 through December 31, 2017.

 

Annual Base Salary - (Monthly Amount of Salary to be paid in accordance with
company payroll practice):

 

January through March 2015 $ 6,000.00 per month April through June 2015 $
9,333.33 per month July through September 2015 $10,333.33 per month October
through December 2015 $11,000.00 per month January through June 2016 $11,000.00
per month July through December 2016 $12,000.00 per month January through June
2017 $14,000.00 per month July through December 2017 $15,500.00 per month

 

Annual Incentive Compensation: To be determined by Company

 

Quarterly Performance Bonus: To be determined by Company

 

Vacation: Number of weeks per calendar year:

 

2015 Two (2) Weeks 2016 Three (3) Weeks 2017 Four (4) Weeks 2018 Five (5) Weeks
(If Employment continues past 2017) 2019 Five (5) Weeks (If Employment continues
past 2017)

 

Severance: If Severance occurs in one of the following years:

 

    Number of Months Employment Date   of Salary 2015   One (1) 2016   Two (2)
2017   Three (3) 2018   Four (4) (If Employment continues past 2017) 2019   Five
(5) (If Employment continues past 2017)

 

Employee Contact Info:    

 

 

 

Social Security Number:

 

Page 14 of 15     Employment Agreement – Kristin M. Johnston - 2015

 

 

Exhibit C

 

Consents

 

Page 15 of 15     Employment Agreement – Kristin M. Johnston - 2015

  